Citation Nr: 0801335	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-16 291A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to 23 January 2003 
for a rating in excess of 20% for bilateral hearing loss.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (T/R).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from May 1943 to November 
1945.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 2003 rating action that granted an increased 
rating from 20% to 60% for bilateral hearing loss from 23 
January 2003; the veteran appealed the effective date of a 
rating in excess of 20%, claiming an earlier effective date 
(EED).  This appeal also arises from a January 2004 rating 
action that denied a T/R.

In June 2006, the veteran testified at a Board hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
the hearing is of record.

By decision of November 2006, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

In February 2007, a Deputy Vice-Chairman of the Board granted 
the veteran's November 2006 motion to advance this case on 
the Board's docket pursuant to the provisions of 38 U.S.C.A. 
§ 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2007).

For the reasons expressed below, the issues on appeal are 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.




REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007)).  These 
provisions include enhanced duties to notify and assist 
claimants.    

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claims on appeal has not been accomplished.

In written argument dated in October 2007, the veteran raised 
the issues of clear and unmistakable error (CUE) in the May 
2003 rating action that granted an increased rating to 60% 
for bilateral hearing loss from 23 January 2003, and the 
January 2004 rating action that denied a T/R.  The veteran 
contends that the May 2003 rating action was clearly and 
unmistakably erroneous in not granted a rating in excess of 
20% for bilateral hearing loss prior to 23 January 2003.

However, the RO has not adjudicated the CUE issues, which the 
Board finds are inextricably-intertwined with the issues of 
an EED for a rating in excess of 20% for bilateral hearing 
loss, and entitlement to a T/R, which latter issues are 
currently pending on appeal before the Board.  The Board 
finds that the CUE issues must thus be initially adjudicated 
by the RO prior to an appellate decision on the EED and T/R 
issues, as a finding of CUE in the May 2003 or January 2004 
rating actions would either render moot or have a significant 
impact on the issues on appeal.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (2 issues are "inextricably-
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both issues 
have been considered).

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:
 
1.  The RO should adjudicate the issues 
of whether the May 2003 rating action 
that granted an increased rating to 60% 
for bilateral hearing loss from 23 
January 2003, and the January 2004 rating 
action that denied a T/R were clearly and 
unmistakably erroneous.             
 
2.  If the RO finds no CUE in the May 
2003 or January 2004 rating actions, it 
must notify the veteran and his 
representative of the determination and 
of his appellate rights.  The appellant  
and his representative are hereby 
reminded that, to obtain appellate 
jurisdiction over an issue not currently 
in appellate status (CUE in the May 2003 
or January 2004 rating actions), the 
veteran must initiate an appeal by timely 
filing a Notice of Disagreement and, 
after the issuance of a Statement of the 
Case, perfect any appeal by filing a 
timely Substantive Appeal.  

While the RO must furnish the appellant 
the appropriate time period in which to 
do so, the veteran should perfect an 
appeal on any CUE issue, if desired, as 
soon as possible to avoid unnecessary 
delay in the consideration of the appeal.

The RO must retain the claims folder 
until the veteran perfects an appeal on 
any CUE issue, or the date upon which the 
time period for doing so expires, 
whichever occurs earlier.  

The purpose of this REMAND is to afford due process and to 
accomplish additional adjudication; it is not the Board's 
intent to imply whether any benefit requested should be 
granted or denied.  The veteran needs take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

